Citation Nr: 0114255	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1957 to March 1960 
and from March 1961 to February 1964.  

In October 1970, the Board of Veterans' Appeals (Board) 
denied service connection for a heart disorder.  The veteran 
was provided with a copy of that decision.  

By rating actions in January 1989 and April 1997, the RO 
denied the veteran's request to reopen the claim of service 
connection for a heart disorder.  The veteran was notified of 
these decisions (and in the case of the April 1997 decision, 
his representative was also notified) and did not appeal.  

This matter comes before the Board on appeal from a February 
1999 decision by the RO which denied the claim of service 
connection for a heart disorder on a de novo basis.  

Although the RO adjudicated the issue of service connection 
for a heart disorder on a de novo basis, the claim can only 
be reopened upon submission of new and material evidence.  
While the veteran was not prejudiced by the RO's action, the 
Board is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the issue has been 
recharacterized on the first page of this document to reflect 
the appropriate adjudicatory considerations of the appeal.  


REMAND

The veteran contends that he was hospitalized for cardiac 
problems in late 1963 or early 1964, shortly before his 
discharge from service, and that he was started on heart 
medications that he continues to take today.  The veteran has 
also submitted a letter from a private physician who has 
treated him for cardiac problems for the past several years.  
The private physician, L. G. Mitchell, offered an opinion to 
the effect that it was highly probable that the veteran's 
current cardiac problems were related to his cardiac symptoms 
in service.  While it appears that Dr. Mitchell's opinion was 
based entirely on the veteran's self-described medical 
history, there are no contrary medical opinions of record.  
Therefore, additional development should be undertaken to 
include a VA examination.  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the service connection issues herein presented 
under governing law and regulations, and, as the veteran has 
not been appropriately informed of the legal basis for the 
denial of such claim, he may have been denied the opportunity 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain from the veteran 
the name of the medical facility in 
Baderuzenof Germany where he received 
medical treatment during service from 
January to February 1964.  Thereafter, the 
RO should make an additional search for 
these records.  In the event the VA cannot 
get them, the VA must inform the claimant 
of the identity of the missing records, 
the efforts taken by VA to obtains such 
records, and further efforts to be taken 
by VA with respect to the claim. 

3.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his cardiovascular problems 
during service or within the early years 
after his discharge from service.  The 
veteran may also submit the names of any 
doctors or pharmacists who prescribed or 
filled any prescriptions for heart 
medications within the first few years of 
his discharge from service.  Based on the 
veteran's response, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources as well 
as any VA clinical records not already 
obtained, and associate them with the 
claims folder.  

4.  The veteran should be afforded a VA 
cardiovascular examination to determine, 
if possible, the etiology and date of 
onset of any identified heart disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be undertaken in connection with this 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified 
cardiac disorder had its onset in 
service, was manifested within one year 
postservice or is otherwise related to 
service.  In formulating a response, the 
physician should utilize the phrase 
highlighted above which sets forth the 
standard of proof necessary to grant a 
claim.  The physician should provide a 
complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, she/he should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has responded to all questions posed.  In 
addition, the RO should ensure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of any examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


